Title: From Thomas Jefferson to Nicholas Lewis, 24 September 1791
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Monticello Sep. 24. 1791.

I now return you the bonds of Woodson & Lewis and Lewis & Ware, as also Woodson’s note, and a statement of Lewis’s debt for the rent of Elkhill. Calculating the interest on each of them to the last day of this month, they stand thus.



Principal

Interest

Whole amount


Woodson & Lewis on their bond
£172–17–7
+
£22–17–0
=
        £215–14– 7


Woodson. On his note
           6– 7–0
+
          1– 7–3
=
           7–14– 3


(Lewis & Ware on their bond
         100– 6–8½
+
         24–18–3
=
         125– 4–11½


Lewis for rent
         112– 0–0
+
          7– 4–0
=
         119– 4– 0


Amounting in the whole to




         467–17– 9½


Deduct P.F. Trent’s order, and your debt to R.L. suppose

         215


There will remain due the last day of this month about

         252–17– 9½


It will be necessary for you to give a very particular explanation to Mr. Pope as to the claim for Elkhill, as an exact idea of it will decide what kind of writ he takes out: also to caution him not to take it out till you are satisfied the 4th. year is expired. I shall be obliged to you to inform me the exact sum you are to stop for me on account of your brother’s estate, and whether you are to allow to R.L. interest on it, and from what time. The bearer will bring the books and papers we spoke of. I am with great esteem Dear Sir your friend & servt,

Th: Jefferson

